 



EXHIBIT 10.62
Allied Waste Industries, Inc.
Supplemental Executive Retirement Plan
Schedule A
(Amended and Restated Effective September 19, 2005)
(Updated November 1, 2006)

         
Participant
  Participation Date    
 
       
Peter S. Hathaway
  January 1, 2004    
Donald W. Slager
  January 1, 2004    
James G. Van Weelden
  June 1, 2004    
John S. Quinn
  January 1, 2005    
John J. Zillmer
  May 27, 2005    
Edward A. Evans
  September 19, 2005    
 
       
Retired Effective 12/31/2004
       
Thomas W. Ryan
  August 1, 2003    
 
       
Retired Effective 8/31/2006
       
Steven M. Helm
  January 1, 2004    

